 

Exhibit 10.6

 

FORM OF AUTHORIZED PARTICIPANT AGREEMENT

FOR

WISDOMTREE COAL FUND

 

This Authorized Participant Agreement (this “Agreement”) is entered into by and
among WisdomTree Coal Fund (“Fund”), WisdomTree Coal Services, LLC, the Fund’s
sponsor (the “Sponsor”), Foreside Fund Services, LLC (the “Distributor”) and
____________________________________ (the “Authorized Participant” and together
with the Fund, the Sponsor and the Distributor, the “Parties”), and is subject
to acceptance by State Street Bank and Trust Company (the “Transfer Agent”). The
Transfer Agent serves as an agent for the Fund and is an “Index Receipt Agent”
as that term is defined in the rules of the National Securities Clearing
Corporation (“NSCC”).

 

As described in the Fund’s Trust Agreement (as amended or supplemented from time
to time, the “Trust Agreement”) and in the Prospectus (as defined below), the
Fund will issue its shares representing units of fractional undivided beneficial
interest in and ownership of the Fund (the “Shares”). The Shares may be created
or redeemed by the Sponsor for an Authorized Participant in aggregations of
Shares as set forth in the Prospectus (e.g., 25,000 Shares) (each aggregation, a
“Creation Basket” or “Redemption Basket,” respectively, and collectively, the
“Baskets”). Creation Baskets are offered only pursuant to the registration
statement of the Fund on Form S-1, as declared effective by the Securities and
Exchange Commission (the “SEC”) and as amended and supplemented from time to
time, or any successor registration statement for the Shares (the “Registration
Statement”), including the prospectus of the Fund a part thereof (the
“Prospectus”). Under the Trust Agreement, only Authorized Participants may place
orders to create and redeem Baskets. The Prospectus provides that the Authorized
Participant will pay a transaction fee of two hundred dollars ($200) per order
to create or redeem Baskets (the “Transaction Fee”). See Section 5. The
Transaction Fee may be adjusted from time to time as set forth in the
Prospectus.

 

To the extent there is a conflict between any provision of this Agreement, other
than the indemnities provided in Section 9 herein, and the provisions of the
Trust Agreement or the Prospectus, the Trust Agreement or the Prospectus, as
applicable, shall control. Capitalized terms not otherwise defined herein are
used herein as defined in the Trust Agreement or the Prospectus, as applicable.

 

This Agreement is intended to set forth certain premises and the procedures by
which the Authorized Participant may purchase and/or redeem Shares (i) through
the Continuous Net Settlement (“CNS”) clearing processes of NSCC as such
processes have been enhanced to effect purchases and redemptions of Shares (such
processes being referred to herein as the “CNS Clearing Process”), or (ii)
outside the CNS Clearing Process (i.e., through the manual process of The
Depository Trust Company (“DTC”)) (the “DTC Process”). The procedures (the
“Procedures”) for processing an order to purchase Baskets (each a “Purchase
Order”) and an order to redeem Baskets (each a “Redemption Order” and together
with a Purchase Order, an “Order”) are described in the Prospectus, the Trust
Agreement, this Agreement and in Attachment A to this Agreement, as each may be
amended from time to time. A copy of the Fund’s Order Form (as amended from time
to time, the “Order Form”) has been made available to the Authorized Participant
by the Transfer Agent, as may be revised from time to timeAll Orders must be
made pursuant to the Procedures.

 

To give effect to the foregoing premises and in consideration of the mutual
covenants and agreements set forth below, the Parties hereby agree as follows:

 

 

 

 

Section 1.            Representations, Warranties and Covenants of the
Authorized Participant.

 

(a)          The Authorized Participant hereby represents, warrants and
covenants that:

 

(i)          it is a DTC Participant and, only with respect to Orders through
the CNS Clearing Process, it is a member of NSCC and an authorized participant
in the CNS System of NSCC (a “Participating Party”); provided, that any change
in the foregoing status of the Authorized Participant shall terminate this
Agreement and the Authorized Participant shall give prompt written notice to the
Distributor, the Fund and the Transfer Agent of such change;

 

(ii)         unless Section 1(a)(v) is applicable, it (A) is registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended (the “1934
Act”) and is a member in good standing of the Financial Industry Regulatory
Authority (“FINRA”), or (B) is exempt from being, or otherwise is not required
to be, licensed as a broker-dealer or a member of FINRA, and in either case is
qualified to act as a broker or dealer in the states or other jurisdictions
where the nature of its business so requires;

 

(iii)        it will maintain registrations, qualifications, membership, or, if
applicable, exempt status described in Section 1(a)(ii) in good standing and in
full force and effect throughout the term of this Agreement;

 

(iv)        it will comply with all applicable United States federal laws, the
laws of the states or other jurisdictions concerned and the rules and
regulations promulgated thereunder and with the FINRA By-Laws and NASD Conduct
Rules (or with comparable FINRA Conduct Rules, if such NASD Conduct Rules are
subsequently renamed, repealed, rescinded or are otherwise replaced by FINRA
Conduct Rules) if it is a FINRA Member, to the extent the foregoing relates to
the Authorized Participant’s transactions in, and activities with respect to,
the Shares, and that it will not offer or sell Shares of the Fund in any state
or jurisdiction where they may not lawfully be offered and/or sold;

 

(v)         if the Authorized Participant is offering or selling Shares in
jurisdictions outside the several states, territories and possessions of the
United States and is not otherwise required to be registered, qualified or a
member of FINRA as set forth above, the Authorized Participant will, in
connection with such offers and sales, (A) observe the applicable laws of the
jurisdiction in which such offer and/or sale is made, (B) comply with the
prospectus delivery and other requirements of the Securities Act of 1933, as
amended (the “1933 Act”) and the regulations promulgated thereunder, and (C)
conduct its business in accordance with the NASD Conduct Rules (or with
comparable FINRA Conduct Rules, if such NASD Conduct Rules are subsequently
renamed, repealed, rescinded, or are otherwise replaced by FINRA Conduct Rules),
to the extent the foregoing relates to the Authorized Participant’s transactions
in, and activities with respect to, the Shares;

 

(vi)        it has established and presently maintains an anti-money laundering
program (the “Program”) reasonably designed to prevent the Authorized
Participant from being used as a conduit for money laundering or other illicit
purposes or the financing of terrorist activities and is in compliance with the
Program and all anti-money laundering laws, regulations and rules now or
hereafter in effect that are applicable to it, including, without limitation,
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act); and

 

(vii)       it has the capability to send and receive communications via
authenticated telecommunication facility to and from the Distributor, the
Transfer Agent and the Authorized

 

2 

 

 

Participant’s custodian, and it shall confirm such capability to the
satisfaction of the Distributor and the Transfer Agent prior to placing its
first Order with the Fund acting through the Transfer Agent.

 

(b)          The Authorized Participant understands and acknowledges that the
method by which Shares will be created and traded may raise certain issues under
applicable securities laws. For example, because new Shares may be issued and
sold by the Fund on an ongoing basis, at any point a “distribution,” as such
term is used in the 1933 Act, may be occurring. The Authorized Participant
further understands and acknowledges that some of its activities may result in
its being deemed a participant in a distribution in a manner that could render
it a statutory underwriter and subject it to the prospectus delivery and
liability provisions of the 1933 Act. The Authorized Participant should review
the “Plan of Distribution” section of the Prospectus and consult with its own
counsel in connection with entering into this Agreement and placing Orders. The
Authorized Participant also understands and acknowledges that dealers who are
not “underwriters” but are effecting transactions in the Shares, whether or not
participating in the distribution of the Shares, are generally required to
deliver a Prospectus.

 

Section 2.            Execution of Orders.

 

(a)          All Orders shall be made in accordance with the terms of the Trust
Agreement, the Prospectus and the Procedures. Each Party agrees to comply with
the provisions of such documents to the extent applicable to it. The Sponsor may
issue, or caused to be issued, additional or other procedures from time to time
relating to the manner of creating or redeeming Baskets that are not related to
the Procedures, and the Authorized Participant will comply with such procedures
in placing Orders hereunder.

 

(b)          The Authorized Participant acknowledges and agrees on behalf of
itself and any party for which it is acting (whether as a customer or otherwise)
that delivery of an Order shall be irrevocable.

 

(c)          The Authorized Participant acknowledges and agrees that:

 

(i)          the Sponsor, or its designee, may, in its discretion, suspend the
right of purchase, or postpone the purchase settlement date, (A) for any period
during which the NYSE Arca is closed other than customary weekend or holiday
closings, or trading on the NYSE Arca is suspended or restricted; (B) for any
period during which an emergency exists as a result of which the processing of
Purchase Orders is not reasonably practicable; or (C) for such other period as
the Sponsor determines to be necessary for the protection of the Fund’s
Shareholders;

 

(ii)         the Sponsor, or its designee, shall have the absolute right, but
shall have no obligation, to reject any Purchase Order (A) determined by the
Sponsor, or its designee, not to be submitted in compliance with the Procedures;
(B) that the Sponsor, or its designee, has determined would have adverse tax
consequences to the Fund or to its Shareholders; (C) if circumstances outside
the control of the Sponsor, or its designee, make it, for all practical
purposes, not feasible to process Creation Baskets; or (D) the Sponsor, or its
designee, believes that it or the Fund would be in violation of any securities
or commodities rules or regulations regarding position limits or otherwise by
accepting a Creation Order;

 

(iii)        the Sponsor, or its designee, may, in its discretion, suspend the
right of redemption, or postpone the redemption settlement date, (A) for any
period during which the NYSE Arca is closed other than customary weekend or
holiday closings, or trading on the NYSE Arca is suspended or restricted; (B)
for any period during which an emergency exists as a result of which the
processing of Redemption Orders is not reasonably practicable; or (C) for such
other period as the Sponsor determines to be necessary for the protection of the
Fund’s Shareholders; and

 

3 

 

 

(iv)        the Sponsor, or its designee, may reject a Redemption Order if the
Redemption Order is not submitted in compliance with the Procedures or if the
fulfillment of the Redemption Order, in the opinion of counsel, might be illegal
under applicable laws and regulations.

 

None of the Fund, the Sponsor, the Distributor or the Transfer Agent will be
liable to any person or in any way for any liability, loss or damages that may
result from any rejection, suspension or postponement of an Order.

 

(d)          The Authorized Participant hereby consents to the use of recorded
telephone lines whether or not such use is reflected in the Procedures.

 

Section 3.            NSCC. Solely with respect to Orders effected through the
CNS Clearing Process, the Authorized Participant, as a Participating Party,
hereby authorizes the Transfer Agent to transmit to the NSCC on behalf of the
Authorized Participant such instructions consistent with the instructions issued
by the Authorized Participant to the Transfer Agent. The Authorized Participant
agrees to be bound by the terms of such instructions issued by the Transfer
Agent and reported to NSCC as though such instructions were issued by the
Authorized Participant directly to NSCC.

 

Section 4.            Marketing Materials; Representations Regarding Shares;
Identification in Registration Statement.

 

(a)          The Authorized Participant represents, warrants and covenants that
(i) it will not, in connection with any sale or solicitation of a sale of
Shares, make, or permit any of its representatives to make, any representations
concerning the Shares or any AP Indemnified Party (as defined below) other than
representations not inconsistent with (A) the then-current Prospectus of the
Fund, (B) printed information approved by the Sponsor as information
supplemental to such Prospectus or (C) any promotional materials or sales
literature furnished to the Authorized Participant by the Sponsor, and (ii) the
Authorized Participant will not furnish or cause to be furnished to any person
or display or publish any information or material relating to the Shares or any
AP Indemnified Party that are inconsistent with the Fund’s then-current
Prospectus. Copies of the then-current Prospectus and any such printed
supplemental information will be supplied by the Sponsor, or its designee, to
the Authorized Participant in reasonable quantities upon request. The Sponsor
represents, warrants, and agrees that it will notify the Authorized Participant
when a revised, supplemented, or amended Prospectus for the Fund is available
and deliver or otherwise make available to the Authorized Participant copies of
such revised, supplemented, or amended Prospectus at such time and in such
numbers as to enable the Authorized Participant to comply with any obligation it
may have to deliver such Prospectus to its customers. The Sponsor will make such
revised, supplemented, or amended Prospectus available to the Authorized
Participant no later than its effective date.

 

(b)          The Sponsor and the Fund represent and warrant that (i) the
Registration Statement and the Prospectus contained therein conforms in all
material respects to the requirements of the 1933 Act and the rules and
regulations of the SEC thereunder and do not and will not, as of the applicable
effective date as to the Registration Statement and any amendment thereto and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the sale and distribution of the Shares
as contemplated herein will not conflict with or result in a breach or violation
of any statute or any order, rule, or regulation of any court or governmental
agency or body having jurisdiction over the Sponsor or the Fund, and (iii) no
consent, approval, authorization, order, registration, or qualification of or
with any such court or governmental agency or body is required for the issuance
and sale of the Shares, except registration under the 1933 Act.

 

4 

 

 

(c)          Notwithstanding the foregoing or anything to the contrary in this
Agreement, the Authorized Participant and its affiliates may, without the
written approval of the Sponsor or the Fund, prepare and circulate in the
regular course of their businesses research, sales literature, reports and other
similar materials that include information, opinions or recommendations relating
to the Shares; provided, that such research, sales literature, reports, and
other similar materials comply with applicable NASD rules (or with comparable
FINRA rules, if such NASD rules are subsequently repealed, rescinded, or are
otherwise replaced by FINRA rules).

 

(d)          The Authorized Participant hereby agrees that, for the term of this
Agreement, the Sponsor or its designee may deliver the then-current Prospectus,
and any revisions, supplements or amendments thereto or recirculation thereof,
to the Authorized Participant in Portable Document Format (“PDF”) via electronic
mail to (or to such other address as may be provided by the Authorized
Participant from time to time) in lieu of delivering the Prospectus in paper
form. The Authorized Participant may revoke the foregoing agreement at any time
by delivering written notice to the Sponsor, or the Sponsor’s designee, and,
whether or not such agreement is in effect, the Authorized Participant may, at
any time, request reasonable quantities of the Prospectus, and any revisions,
supplements or amendments thereto or recirculation thereof, in paper form from
the Sponsor or its designee. The Authorized Participant acknowledges that it has
the capability to access, view, save and print material provided to it in PDF
and that it will incur no appreciable extra costs by receiving the Prospectus in
PDF instead of in paper form. The Sponsor will, when requested by the Authorized
Participant, make available, or cause to be made available, at no cost the
software and technical assistance necessary to allow the Authorized Participant
to access, view and print the PDF version of the Prospectus.

 

(e)          For as long as this Agreement is effective, if required by the SEC,
the Authorized Participant agrees to be identified as an authorized participant
of the Fund in the Prospectus and on the Fund’s website.

 

Section 5.           Fees. To compensate State Street Bank and Trust Company for
its services as Transfer Agent in connection with the processing of the creation
and redemption of Baskets, the Fund shall charge, and the Authorized Participant
shall pay (which may be from its DTC account to the Fund), the Transaction Fee
described in the Prospectus. The current Transaction Fee shall be two hundred
dollars ($200) per order. The Transaction Fee may be adjusted from time to time
as set forth in the Prospectus.

 

Section 6.          Authorized Persons. Concurrently with the execution of this
Agreement and from time to time thereafter as may be requested by the Sponsor,
the Fund or the Distributor, the Authorized Participant shall deliver to such
parties, with copies to the Transfer Agent, at the address specified herein,
duly certified as appropriate by its Secretary or other duly authorized
official, a certificate in the form attached hereto as Attachment B setting
forth the names and signatures of all persons authorized to give instructions
relating to any activity contemplated hereby or any other notice, request or
instruction on behalf of the Authorized Participant (each such person an
“Authorized Person”). Such certificate may be accepted and relied upon by the
Sponsor, the Fund, the Distributor and the Transfer Agent as conclusive evidence
of the facts set forth therein and shall be considered to be in full force and
effect until delivery to such parties of a superseding certificate in a form
approved by the Sponsor bearing a subsequent date and duly certified as
described above. Upon the termination or revocation of authority of such
Authorized Person by the Authorized Participant, the Authorized Participant
shall give immediate written notice of such fact to the Sponsor, the Fund, the
Distributor and the Transfer Agent, and such notice shall be effective upon
receipt by each of such parties.

 

Section 7.          Redemption. The Authorized Participant represents and
warrants that it will not attempt to place a Redemption Order for the purpose of
redeeming any Basket unless (i) it owns outright or has the right or authority
to tender for redemption the Baskets to be redeemed and to receive the entire
proceeds of

 

5 

 

 

the redemption, and (ii) such Baskets have not been loaned or pledged to another
party and are not the subject of a repurchase agreement, securities lending
agreement or any other arrangement that, under the circumstances, would preclude
the delivery of such Baskets to the Transfer Agent on behalf of the Fund in
accordance with the Procedures or as otherwise required by the Fund.

 

Section 8.            Role of Authorized Participant.

 

(a)          The Authorized Participant acknowledges and agrees that for all
purposes of this Agreement and the Trust Agreement, the Authorized Participant
will have no authority to act as an agent for the Sponsor, the Fund, the
Distributor, the Transfer Agent or the Authorized Participant’s custodian in any
matter or in any respect.

 

(b)          The Authorized Participant covenants and agrees to make itself and
its employees available, upon request, during normal business hours to consult
with the Sponsor, the Fund, the Distributor, the Transfer Agent or the
Authorized Participant’s custodian or their designees concerning the performance
of the Authorized Participant’s responsibilities under this Agreement.

 

(c)          The Authorized Participant, as a DTC Participant, covenants and
agrees that it shall be bound by all of the obligations of a DTC Participant in
addition to any obligations that it undertakes hereunder or in accordance with
the Prospectus.

 

(d)          The Authorized Participant agrees, subject to any privacy,
confidentiality or other obligations it may have to its customers arising under
federal or state securities laws or the applicable rules of any self-regulatory
organization, to assist, upon request, the Sponsor, the Fund, the Distributor
and the Transfer Agent in ascertaining certain information that the Authorized
Participant may possess regarding sales of Shares made by or through the
Authorized Participant that is necessary for the Fund to comply with its
obligations to distribute information to its Shareholders under applicable state
or federal securities laws or as set forth in the Prospectus.

 

Section 9.            Indemnification.

 

(a)          The Authorized Participant hereby agrees to indemnify and hold
harmless the Sponsor, the Transfer Agent, the Distributor and the Fund, and
their respective subsidiaries, affiliates, directors, officers, employees and
agents, and each person, if any, who controls such persons within the meaning of
Section 15 of the 1933 Act (each an “AP Indemnified Party”) from and against any
loss, liability, damage, reasonable cost and expense (including reasonable
attorneys’ fees and the reasonable cost of investigation) incurred by such AP
Indemnified Party as a result of (i) any material breach by the Authorized
Participant of any provision of this Agreement that relates to the Authorized
Participant, including its representations, warranties and covenants made
herein; (ii) any failure on the part of the Authorized Participant to perform
any of its obligations set forth in this Agreement except to the extent that
such failure was directly caused by the Authorized Participant’s reasonable
reliance on instructions given or representations made by one or more AP
Indemnified Parties; (iii) any failure by the Authorized Participant to comply
with applicable laws and rules and regulations of self-regulatory organizations
to the extent the foregoing relates to the Authorized Participant’s transactions
in, and activities with respect to, Shares under this Agreement, except that the
Authorized Participant shall not be required to indemnify an AP Indemnified
Party to the extent that such failure was caused by the Authorized Participant’s
adherence to instructions given or representations made by the Sponsor or any AP
Indemnified Party, as applicable; (iv) any actions of such AP Indemnified Party
in reliance upon any instructions issued by the Authorized Participant in
accordance with the Procedures that are reasonably believed by such AP
Indemnified Party to be genuine and to have been given by the Authorized
Participant; or (v) (A) any representation by the Authorized Participant, its
employees or its agents or other representatives about the Shares, any AP
Indemnified Party or the Fund that is not

 

6 

 

 

consistent with the Fund’s then-current Prospectus made in connection with the
offer or the solicitation of an offer to buy or sell the Shares and (B) any
untrue statement or alleged untrue statement of a material fact contained in any
research reports, marketing material and sales literature described herein or
any alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading to the extent
that such statement or omission relates to the Shares or any AP Indemnified
Party, unless, in either case, such representation, statement or omission was
made or included by an AP Indemnified Party at the written direction of the
Sponsor, the Fund or the Distributor or is based upon any omission or alleged
omission by the Sponsor, the Fund or the Distributor to state a material fact in
connection with such representation, statement or omission necessary to make
such representation, statement or omission not misleading. The Authorized
Participant and the Distributor understand and agree that the Fund as a
third-party beneficiary to this Agreement is entitled and intends to proceed
directly against the Authorized Participant in the event that the Authorized
Participant fails to honor any of its obligations pursuant to this Agreement
that benefit the Fund. The Authorized Participant shall not be liable to an AP
Indemnified Party for any damages arising out of mistakes or errors in data
provided to the Authorized Participant, or mistakes or errors by, or out of
interruptions or delays of communications with the AP Indemnified Parties due to
any action of a service provider to the Fund. The Authorized Participant shall
not be liable under its indemnity agreement contained in this subsection with
respect to any claim made against any AP Indemnified Party unless the AP
Indemnified Party shall have notified the Authorized Participant in writing of
the claim within a reasonable time after the summons or other first written
notification giving information of the nature of the claim shall have been
served upon the AP Indemnified Party (or after the AP Indemnified Party shall
have received notice of service on any designated agent). However, failure to
notify the Authorized Participant of any claim shall not relieve the Authorized
Participant from any liability that it may have to any AP Indemnified Party
against whom such action is brought otherwise than on account of its indemnity
agreement contained in this subsection and shall only release it from such
liability under this subsection to the extent it has been materially prejudiced
by such failure to give notice. The Authorized Participant shall be entitled to
participate at its own expense in the defense, or, if it so elects, to assume
the defense of any suit brought to enforce any claims, but if the Authorized
Participant elects to assume the defense, the defense shall be conducted by
counsel chosen by it and satisfactory to the AP Indemnified Party in the suit,
and who shall not, except with the consent of the AP Indemnified Parties, be
counsel to the Authorized Participant. If the Authorized Participant does not
elect to assume the defense of any suit, it will reimburse the AP Indemnified
Party for the reasonable fees and expenses of any counsel retained by them.

 

(b)          The Distributor hereby agrees to indemnify and hold harmless the
Authorized Participant, its respective subsidiaries, affiliates, directors,
officers, employees and agents, and each person, if any, who controls such
persons within the meaning of Section 15 of the 1933 Act (each a “Distributor
Indemnified Party”) from and against any loss, liability, damage, cost and
expense (including attorneys’ fees) incurred by such Distributor Indemnified
Party as a result of (i) any breach by the Distributor of any provision of this
Agreement that relates to the Distributor; (ii) any failure on the part of the
Distributor to perform any of its obligations set forth in this Agreement; (iii)
any failure by the Distributor to comply with applicable laws, including rules
and regulations of self-regulatory organizations; (iv) actions of a Distributor
Indemnified Party in reliance upon any instructions issued or representations
made in accordance with the Procedures reasonably believed by a Distributor
Indemnified Party to be genuine and to have been given by the Distributor; or
(v) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement of the Fund or in any amendment thereof,
or in any Prospectus or any statement of additional information, or any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
connection with the Authorized Participant’s acting in its capacity as an
Authorized Participant. The Distributor shall not be liable under its indemnity
agreement contained in this subsection with respect to any claim made against
any Distributor Indemnified Party unless the Distributor Indemnified Party shall
have notified the Distributor in writing of the claim within a reasonable time
after the summons or other first written notification giving information of the
nature of the

 

7 

 

 

claim shall have been served upon the Distributor Indemnified Party (or after
the Distributor Indemnified Party shall have received notice of service on any
designated agent). However, failure to notify the Distributor of any claim shall
not relieve the Distributor from any liability that it may have to any
Distributor Indemnified Party against whom such action is brought otherwise than
on account of its indemnity agreement contained in this subsection and shall
only release it from such liability under this subsection to the extent it has
been materially prejudiced by such failure to give notice. The Distributor shall
be entitled to participate at its own expense in the defense, or, if it so
elects, to assume the defense of any suit brought to enforce any claims, but if
the Distributor elects to assume the defense, the defense shall be conducted by
counsel chosen by it and satisfactory to the Distributor Indemnified Party in
the suit and who shall not, except with the consent of the Distributor
Indemnified Party, be counsel to the Distributor. If the Distributor does not
elect to assume the defense of any suit, it will reimburse the Distributor
Indemnified Party in the suit for the reasonable fees and expenses of any
counsel retained by them.

 

(c)          The Sponsor hereby agrees to indemnify and hold harmless the
Authorized Participant, and its respective subsidiaries, affiliates, directors,
officers, employees and agents, and each person, if any, who controls such
persons within the meaning of Section 15 of the 1933 Act (each a “Sponsor
Indemnified Party”) from and against any loss, liability, damage, cost and
expense (including reasonable attorneys’ fees and the reasonable cost of
investigation) incurred by such Sponsor Indemnified Party as a result of (i) any
breach by the Sponsor of any provision of this Agreement that relates to the
Sponsor; (ii) any failure on the part of the Sponsor to perform any of its
obligations set forth in this Agreement; (iii) any failure by the Sponsor to
comply with applicable laws, including rules and regulations of self-regulatory
organizations; (iv) any untrue statements or omissions made in any promotional
material or sales literature furnished to the Authorized Participant or
otherwise approved in writing by the Sponsor or its designee; (v) actions of
such Sponsor Indemnified Party in reliance upon any instructions issued or
representations made by the Sponsor or the Fund in accordance with this
Agreement (including the attachments hereto) reasonably believed by the
Authorized Participant to be genuine and to have been given by the Sponsor or
the Fund, or (vi) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement of the Fund as originally filed
with the SEC or in any amendment thereof, or in the Prospectus, or in any
amendment thereof or supplement thereto, or arising out of or based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except those statements in the Registration Statement or the Prospectus based on
information furnished in writing by or on behalf of the Authorized Participant
expressly for use in the Registration Statement or the Prospectus. The Sponsor
shall not be liable under its indemnity agreement contained in this subsection
with respect to any claim made against any Sponsor Indemnified Party unless the
Sponsor Indemnified Party shall have notified the Sponsor in writing of the
claim within a reasonable time after the summons or other first written
notification giving information of the nature of the claim shall have been
served upon the Sponsor Indemnified Party (or after the Sponsor Indemnified
Party shall have received notice of service on any designated agent). However,
failure to notify the Sponsor of any claim shall not relieve the Sponsor from
any liability that it may have to any Sponsor Indemnified Party against whom
such action is brought otherwise than on account of its indemnity agreement
contained in this subsection and shall only release it from such liability under
this subsection to the extent it has been materially prejudiced by such failure
to give notice. The Sponsor shall be entitled to participate at its own expense
in the defense, or, if it so elects, to assume the defense of any suit brought
to enforce any claims, but if the Sponsor elects to assume the defense, the
defense shall be conducted by counsel chosen by it and satisfactory to the
Sponsor Indemnified Party in the suit and who shall not, except with the consent
of the Sponsor Indemnified Party, be counsel to the Sponsor. If the Sponsor does
not elect to assume the defense of any suit, it will reimburse the Sponsor
Indemnified Party in the suit for the reasonable fees and expenses of any
counsel retained by them.

 

(d)          This Section 9 shall not apply to the extent any such losses,
liabilities, damages, costs and expenses are incurred as a result or in
connection with any gross negligence, bad faith or willful misconduct

 

8 

 

 

on the part of an AP Indemnified Party, a Distributor Indemnified Party or a
Sponsor Indemnified Party, as the case may be. The term “affiliate” in this
Section 9 shall include, with respect to any person, entity or organization, any
other person, entity or organization which directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with such person, entity or organization.

 

(e)          No indemnifying party, as described in subsections (a), (b) or (c)
above, shall, without the written consent of the AP Indemnified Party,
Distributor Indemnified Party or Sponsor Indemnified Party, as the case may be,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the AP Indemnified Party, Distributor Indemnified Party or Sponsor
Indemnified Party, as the case may be, from all liability arising out of such
action or claim and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any AP Indemnified
Party, Distributor Indemnified Party or Sponsor Indemnified Party, as the case
may be.

 

Section 10.         Liability.

 

(a)          The Distributor, the Transfer Agent, the Sponsor and the Fund,
whether acting directly or through agents (including the Transfer Agent),
undertake to perform such duties and only such duties as are expressly set forth
herein, or expressly incorporated herein by reference, and no implied covenants
or obligations shall be read into this Agreement against the Distributor, the
Transfer Agent, the Sponsor, or the Fund.

 

(b)          In the absence of bad faith, gross negligence or willful misconduct
on its part, neither the Distributor, the Transfer Agent, the Sponsor nor the
Fund, whether acting directly or through agents (including the Transfer Agent),
shall be liable for any action taken, suffered or omitted or for any error of
judgment made by any of them in the performance of their duties hereunder.
Neither the Distributor, the Transfer Agent, the Sponsor nor the Fund, whether
acting directly or through agents (including the Transfer Agent), shall be
liable for any error of judgment made in good faith unless the party exercising
such shall have been grossly negligent in ascertaining the pertinent facts
necessary to make such judgment. In no event shall the Distributor, the Transfer
Agent, the Sponsor, or the Fund, whether acting directly or through agents
(including the Transfer Agent), be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including but not limited to lost
profit), even if such parties have been advised of the likelihood of such loss
or damage and regardless of the form of action. In no event shall the
Distributor, the Transfer Agent, the Sponsor, or the Fund, whether acting
directly or through agents (including the Transfer Agent), be liable for the
acts or omissions of DTC or any other securities depository or clearing
corporation.

 

(c)          Neither the Distributor, the Transfer Agent, the Sponsor nor the
Fund, whether acting directly or through agents (including the Transfer Agent),
shall be responsible or liable for any failure or delay in the performance of
their obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including without
limitation: acts of God; earthquakes; fires; floods; wars; civil or military
disturbances; terrorism; sabotage; epidemics; riots; interruptions; loss or
malfunction of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or
governmental actions.

 

(d)          The Distributor, the Transfer Agent, the Sponsor, the Fund and the
Transfer Agent may conclusively rely upon, and shall be fully protected in
acting or refraining from acting upon, any communication authorized hereby and
upon any written or oral instruction, notice, request, direction or consent
reasonably believed by them to be genuine.

 

9 

 

 

(e)          This Agreement has been entered into by the Fund and was executed
and delivered by an officer of its Sponsor, on behalf of the Fund, which officer
was acting solely in his capacity as an officer of the Sponsor and not in his
individual capacity and which Sponsor was acting solely in its capacity as
sponsor of the Fund and not in its individual capacity. The obligations of this
Agreement are not binding on such officer, the Sponsor or any Shareholder
individually. The obligations of this Agreement are binding only upon the assets
and property of the Fund.

 

(f)          The Authorized Participant shall be responsible for the payment of
any transfer tax, sales or use tax, stamp tax, recording tax, value added tax
and any other similar tax or government charge applicable to the creation or
redemption of any Basket made pursuant to this Agreement, regardless of whether
or not such tax or charge is imposed directly on the Authorized Participant. To
the extent the Sponsor or the Fund is required by law to pay any such tax or
charge, the Authorized Participant agrees to promptly indemnify such party for
any such payment, together with any applicable penalties, additions to tax or
interest thereon, upon reasonable notice thereof.

 

Section 11.         Acknowledgment. The Authorized Participant acknowledges
receipt of a (i) copy of the Trust Agreement and (ii) the current Prospectus of
the Fund, and represents that it has reviewed and understands such documents.

 

Section 12.         Effectiveness and Termination. Upon the execution of this
Agreement by the Parties, this Agreement shall become effective in this form as
of the date first set forth above, and may be terminated at any time by any
Party upon five (5) days prior written notice to the other Parties unless
earlier terminated: (i) in accordance with Section 1(a)(i); (ii) upon written
notice to the Authorized Participant by the Sponsor in the event of a material
breach by the Authorized Participant of this Agreement or the procedures
described or incorporated herein; (iii) immediately in the circumstances
described in Section 23; or (iv) at such time as the Fund is terminated pursuant
to the Trust Agreement.

 

Section 13.         Ambiguous Instructions. If an Order Form contains order
terms that differ from the information provided in the telephone call at the
time of issuance of the applicable order number, the Sponsor or its designee
will attempt to contact one of the Authorized Persons of the Authorized
Participant to request confirmation of the terms of the Order. If an Authorized
Person confirms the terms as they appear in the Order Form, then the Order will
be accepted and processed. If an Authorized Person contradicts the terms of the
Order Form, the Order will be deemed invalid, and a corrected Order Form must be
received by the Sponsor or its designee in the time period designated. If the
Sponsor or its designee is not able to contact an Authorized Person, then the
Order shall be accepted and processed in accordance with the terms of the Order
Form notwithstanding any inconsistency from the terms of the telephone
information. In the event that an Order Form contains terms that are not
complete or are illegible, the Order will be deemed invalid and the Sponsor will
attempt to contact one of the Authorized Persons of the Authorized Participant
to request retransmission of the Order Form.

 

Section 14.         Amendment. This Agreement, the Procedures and the
attachments hereto may be amended, modified or supplemented by the Fund, the
Sponsor and the Distributor, without consent of the Authorized Participant, from
time to time by the following procedure. After the amendment, modification or
supplement has been agreed to, the Distributor will mail a copy of the proposed
amendment, modification or supplement to the Authorized Participant in
accordance with the terms hereof. For the purposes of this Agreement, mail will
be deemed received by the recipient thereof on the third (3rd) day following the
deposit of such mail into the United States postal system. If the Authorized
Participant does not object in writing to the amendment, modification, or
supplement within fifteen (15) calendar days after its deemed receipt, the
amendment, modification or supplement will become part of this Agreement in
accordance with its terms.

 

10 

 

 

Section 15.         Waiver of Compliance. Any failure of any of the Parties to
comply with any obligation, covenant, agreement or condition herein may be
waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but any such written
waiver, or the failure to insist upon strict compliance with any obligation,
covenant, agreement or condition herein, shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.

 

Section 16.         Notices. Except as otherwise specifically provided in this
Agreement, all notices required or permitted to be given pursuant to this
Agreement shall be given in writing and delivered by personal delivery, by
postage prepaid registered or certified United States first class mail, return
receipt requested, by nationally recognized overnight courier (delivery
confirmation received) or by telex, telegram or telephonic facsimile or similar
means of same day delivery (transmission confirmation received), with a
confirming copy regular mail, postage prepaid. For avoidance of doubt, notices
may not be given or transmitted by electronic mail. Unless otherwise notified in
writing, all notices to the Fund shall be sent to the Sponsor. All notices shall
be directed to the address or facsimile numbers indicated below the signature
line of the Parties on the signature page hereof, unless otherwise notified in
writing.

 

Section 17.         Successors and Assigns. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns.

 

Section 18.         Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York (regardless of the laws that might otherwise govern under applicable New
York conflict of laws principles) as to all matters, including matters of
validity, construction, effect, performance and remedies. Each Party irrevocably
consents to the jurisdiction of the courts of the State of New York and of any
federal court located in the Borough of Manhattan in such State in connection
with any action, suit or other proceeding arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives any claim of
forum non conveniens and any objections as to laying of venue. Each Party
further waives personal service of any summons, complaint or other process and
agrees that service thereof may be made by certified or registered mail directed
to such Party at such Party’s address for purposes of notices hereunder. Each
Party hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising under or in connection with this Agreement.

 

Section 19.         Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any Party without the
prior written consent of the other Parties, which shall not be unreasonably
withheld, except that any entity into which a Party may be merged or converted
or with which it may be consolidated or any entity resulting from any merger,
conversion, or consolidation to which such Party hereunder shall be a party, or
any entity succeeding to all or substantially all of the business of the Party,
shall be the successor of the Party under this Agreement. The party resulting
from any such merger, conversion, consolidation or succession shall notify the
other Parties of the change. Any purported assignment in violation of the
provisions hereof shall be null and void. Notwithstanding the foregoing, this
Agreement shall be automatically assigned to any successor trustee or sponsor of
the Fund at such time such successor qualifies as a successor trustee or sponsor
under the terms of the Trust Agreement.

 

Section 20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

Section 21.         Interpretation. The article and section headings contained
in this Agreement are solely for the purpose of reference, are not part of the
agreement of the Parties and shall not in any way affect the meaning or
interpretation of this Agreement.

 

11 

 

 

Section 22.         Entire Agreement. This Agreement and the Trust Agreement,
along with any other agreement or instrument delivered pursuant to this
Agreement or the Trust Agreement, supersede all prior agreements and
understandings between the Parties with respect to the subject matter hereof;
provided, however, that the Authorized Participant shall not be deemed by this
provision to be a party to the Trust Agreement.

 

Section 23.         Severance. If any provision of this Agreement is held by any
court or any act, regulation, rule or decision of any other governmental or
supra national body or authority or regulatory or self-regulatory organization
to be invalid, illegal or unenforceable for any reason, it shall be invalid,
illegal or unenforceable only to the extent so held and shall not affect the
validity, legality or enforceability of the other provisions of this Agreement
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the Parties as to the subject matter of this
Agreement and the deletion of such portion of this Agreement will not
substantially impair the respective benefits, obligations, or expectations of
the Parties. If this Agreement as so modified substantially impairs the
respective benefits, obligations, or expectations of the Parties, it shall be
subject to immediate termination upon written notice by the terminating Party
delivered in accordance with terms hereof.

 

Section 24.         No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction will be applied against any Party.

 

Section 25.         Survival. Section 9 (Indemnification) shall survive the
termination of this Agreement.

 

Section 26.         Other Usages. The following usages shall apply in
interpreting this Agreement: (i) references to a governmental or
quasigovernmental agency, authority or instrumentality shall also refer to a
regulatory body that succeeds to the functions of such agency, authority or
instrumentality; and (ii) “including” means “including, but not limited to.”

 

12 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of __________, 20__.

  

THE FUND:   THE SPONSOR:       WisdomTree Coal Fund   WisdomTree Coal Services,
LLC         By: WisdomTree Coal Services, LLC, its Sponsor   By:         Name:  
By:     Title:   Name:   Address: 245 Park Avenue, 35th Floor Title:       New
York, NY 10167 Address: 245 Park Avenue, 35th Floor         New York, NY 10167  
   

 

DISTRIBUTOR:   THE AUTHORIZED PARTICIPANT:         Foreside Fund Services, LLC  
                By:     By:     Name:     Name: Title:     Title: Address:    
Address:         Telephone:     Telephone: Facsimile:     Facsimile:

 

ACCEPTED BY THE TRANSFER AGENT:           State Street Bank and Trust Company  
          By:       Name:     Title:     Address:           Telephone:    
Facsimile:    

 

 

WisdomTree Coal Fund Execution Page Form of Authorized Participant Agreement  

 

 

 

 

Attachment A

 

Defined terms used herein that are not defined herein shall have the meaning as
set forth in the Authorized Participant Agreement (the “AP Agreement”)

 

This document supplements the Prospectus with respect to the procedures to be
used by (i) the Transfer Agent and Distributor in processing orders for the
purchase of Creation Baskets of a Fund (“Creation Orders”) and (ii) the Transfer
Agent in processing orders redeeming Redemption Baskets of a Fund (“Redemption
Orders,” and together with Creation Orders, “Orders”). The Authorized
Participant (sometimes referred to herein as the “Participant”) acknowledges and
agrees that the Prospectus for the Fund may contain, among other matters,
procedures relating to the creation and redemption of Shares and in the event of
a conflict, the Prospectus shall control.

 

The Participant is required to have signed the Authorized Participant Agreement
(sometimes referred to herein as the “Participant Agreement”). Upon acceptance
by the Trust of the Participant Agreement, the Transfer Agent or Distributor, as
the case may be, will assign a personal identification number (“PIN”) to each
Authorized Person authorized to act for the Participant. This will allow a
Participant through its Authorized Person(s) to place an order with respect to
Baskets.

 

TO PLACE AN ORDER FOR PURCHASE OR REDEMPTION OF BASKETS

 

1.Orders by Telephone.

 

a. Order Number. Call to Receive an Order Number. An Authorized Person for the
Participant will call the telephone representative at the number listed on the
applicable Fund’s order form (“Order Form”) not later than the cut-off time for
placing Orders with the applicable Fund as set forth in the Order Form (the
“Order Cut-Off Time”) to receive an Order Number. Non-standard Orders generally
must be arranged with the Sponsor in advance of Order placement. The Order Form
(as may be revised from time to time) is incorporated into and made a part of
this Agreement.

 

Upon verifying the authenticity of the caller (as determined by the use of the
appropriate PIN) and the terms of the Order, the telephone representative will
issue a unique Order Number. All Orders with respect to the purchase or
redemption of Baskets are required to be in writing and accompanied by the
designated Order Number. Incoming telephone calls are queued and will be handled
in the sequence received. Calls placed before the Order Cut-Off Time will be
processed even if the call is taken after this cut-off time. ACCORDINGLY, DO NOT
HANG UP AND REDIAL. INCOMING CALLS THAT ARE ATTEMPTED LATER THAN THE Order
Cut-Off Time WILL NOT BE ACCEPTED.

 

NOTE THAT THE TELEPHONE CALL IN WHICH THE ORDER NUMBER IS ISSUED INITIATES THE
ORDER PROCESS BUT DOES NOT ALONE CONSTITUTE THE ORDER. AN ORDER IS ONLY
COMPLETED AND PROCESSED UPON RECEIPT OF WRITTEN INSTRUCTIONS VIA THE ORDER FORM
CONTAINING THE DESIGNATED ORDER NUMBER, AUTHORIZED INDIVIDUALS’ SIGNATURES AND
TRANSMITTED BY FACSIMILE.

 

b. Place the Order. An Order Number is only valid for a limited time. The Order
Form

 

A-1 

 

 

for purchase or redemption of Baskets must be sent by facsimile to the telephone
representative within 20 minutes of the issuance of the Order Number. In the
event that the Order Form is not received within such time period, the telephone
representative will attempt to contact the Participant to request immediate
transmission of the Order. Unless the Order Form is received by the telephone
representative upon the earlier of (i) within 15 minutes of contact with the
Participant or (ii) 45 minutes after the Order Cut-Off Time, the Order will be
deemed invalid.

 

c. Await Receipt of Confirmation.

 

(i)Clearing Process. The Transfer Agent shall issue a confirmation of Order
acceptance within approximately 15 minutes of its receipt of an Order Form
received in good form. In the event the Participant does not receive a timely
confirmation from the Transfer Agent, it should contact the telephone
representative at the business number indicated.

 

(ii)Outside the Clearing Process. In lieu of receiving a confirmation of Order
acceptance, the DTC Participant will receive an acknowledgment of Order
acceptance. The DTC Participant shall deliver on settlement date the Deposit
Securities and/or cash (in the case of purchases) or the Creation Unit size
aggregation of Shares on trade date plus one (in the case of redemptions) to the
Fund through DTC. The Fund shall settle the transaction on the prescribed
settlement date.

 

d. Ambiguous Instructions. In the event that an Order Form contains terms that
differ from the information provided in the telephone call at the time of
issuance of the Order Number, the telephone representative will attempt to
contact the Participant to request confirmation of the terms of the Order. If an
Authorized Person confirms the terms as they appear in the Order Form then the
Order will be accepted and processed. If an Authorized Person contradicts its
terms, the Order will be deemed invalid and a corrected Order Form must be
received by the telephone representative not later than the earlier of (i)
within 15 minutes of such contact with the Participant or (ii) 45 minutes after
the Order Cut-Off Time.

 

In the event that an Order Form contains terms that are illegible, as determined
in the sole discretion of the Transfer Agent, the Order will be deemed invalid
and will not be processed. A telephone representative will attempt to contact
the Participant to request retransmission of the Order Form, and a corrected
Order Form must be received by the telephone representative not later than the
earlier of (i) within 15 minutes of such contact with the Participant or (ii) 45
minutes after the Order Cut-Off Time. If the telephone representative is not
able to contact an Authorized Person, the Order will be deemed invalid.

 

2.Election to Place Orders by Internet.

 

a. General. Notwithstanding the foregoing provisions, Orders may be submitted
through the Internet (“Web Order Site” or “Fund Connect”), to the extent such
Web Order Site is made available, but must be done so in accordance with the
terms of this Agreement, the Prospectus, the Web Order Site, the State Street
Fund Connect Buy-Side User Agreement (which must be separately entered into by
the Participant) (the “Fund Connect Agreement”) and the applicable Fund Connect
User Guide (or any successor documents).

 

A-2 

 

 

To the extent that any provision of this Agreement is inconsistent with any
provision of any Fund Connect Agreement, the Fund Connect Agreement shall
control with respect to State Street’s provision of the Web Order Site;
provided, however, it is not the intention of the parties to otherwise modify
the rights, duties and obligations of the parties under the Agreement, which
shall remain in full force and effect until otherwise expressly modified or
terminated in accordance with its terms. Notwithstanding the forgoing, the
Participant acknowledges that references to the applicable Fund Connect User
Guide (or any successor documents) contained herein are for instructional
purposes only, and such Fund Connect User Guide (or any successor documents)
does not contain any additional representations, warranties or obligations by
the Fund, the Sponsor, the Transfer Agent, the Distributor or their respective
agents.

 

b. Certain Acknowledgements. The Participant acknowledges and agrees (i) that
the Fund, the Sponsor, the Transfer Agent, the Distributor and their respective
agents may elect to review any Order placed through the Web Order Site manually
before it is executed and that such manual review may result in a delay in
execution of such Order; (ii) that during periods of heavy market activity or
other times, it may be difficult to place Orders via the Web Order Site and the
Participant may place Orders as otherwise set forth in Attachment A; and (iii)
that any access, transaction information, content, or data downloaded or
otherwise obtained through the use of the Web Order Site may be recorded and are
done at the Participant’s own discretion and risk

 

EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE FUND CONNECT AGREEMENT AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE WEB ORDER SITE IS PROVIDED “AS IS,” “AS AVAILABLE” WITH ALL FAULTS AND
WITHOUT ANY WARRANTY OF ANY KIND. SPECIFICALLY, WITHOUT LIMITING THE FOREGOING,
ALL WARRANTIES, CONDITIONS, OTHER CONTRACTUAL TERMS, REPRESENTATIONS,
INDEMNITIES AND GUARANTEES WITH RESPECT TO THE WEB ORDER SITE, WHETHER EXPRESS,
IMPLIED OR STATUTORY, ARISING BY LAW, CUSTOM, PRIOR ORAL OR WRITTEN STATEMENTS
BY THE FUND, THE SPONSOR, THE TRANSFER AGENT, THE DISTRIBUTOR OR THEIR
RESPECTIVE AGENTS, AFFILIATES, LICENSORS OR OTHERWISE (INCLUDING, BUT NOT
LIMITED TO AS TO TITLE, SATISFACTORY QUALITY, ACCURACY, COMPLETENESS,
UNINTERRUPTED USE, NON-INFRINGEMENT, TIMELINESS, TRUTHFULNESS, SEQUENCE,
COMPLETENESS, MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE AND ANY IMPLIED
WARRANTIES, CONDITIONS AND OTHER CONTRACTUAL TERMS ARISING FROM TRADE USAGE,
COURSE OF DEALING OR COURSE OF PERFORMANCE) ARE HEREBY OVERRIDDEN, EXCLUDED AND
DISCLAIMED.

 

c. Election to Terminate Placing Orders by Internet. The Participant may elect
at any time to discontinue placing Orders through the Web Order Site without
providing notice under the Agreement.

 

3.Acknowledgment Regarding Telephone and Internet Transactions. During periods
of heavy market activity or other times, the Participant acknowledges it may be
difficult to reach the Transfer Agent by telephone or to transact business over
the Internet via the Web Order Site. Technological irregularities may also make
the use of the Internet and Web Order Site slow or unavailable at times. The
Transfer Agent may terminate the receipt of redemption or exchange Orders by
telephone or the Internet at any time, in which case you may redeem or exchange
Shares by other means.

 

A-3 

 

 

Attachment B

 

WISDOMTREE COAL FUND

AUTHORIZED PERSONS

 

The following individuals are Authorized Persons pursuant to the Authorized
Participant Agreement with respect to the WisdomTree Coal Fund as entered into
by the Participant named below:

 

    ,       Participant Name   NSCC #  

 



NAME   TITLE   SIGNATURE   TELEPHONE
NUMBER   E-MAIL
ADDRESS   CITY OF
BIRTH                                                                          
                                                                               
                                                                 



  

Signed on behalf of the Authorized Participant:

 

  By:               Name:               Title:               Date:    

 



B-1 

